--------------------------------------------------------------------------------

ASSIGNMENT OF DEVELOPMENT RIGHTS
OF
CERRO BLANCO DESALINATION PLANT

This Assignment of Development Rights (“Development Assignment”) is made
effective as of the 16th day of March, 2016 (the “Effective Date”) by and
between:

NEXO Water Ventures, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, with its principal place of business
located at 68 South Main Street, 8th Floor, Salt Lake City, UT 84101 (the
“Developer”),

and

White Mountain Titanium, Corp. a corporation organized and existing under the
laws of the State of Nevada, with its principal place of business located at 225
S. Lake Avenue, Suite 300 Pasadena, CA 9110 and its wholly owned subsidiary
Sociedad Contractual Minera White Mountain Titanium, organized and existing
under the laws of the country of Chile, with its principal place of business
located at 100 Augusto Leguia, Suite 1401 Las Condes, Santiago, Chile (together
as “White Mountain”) (each, a “Party” and collectively, the “Parties”).

Unless otherwise defined within this Development Assignment, certain capitalized
terms are defined in Section 9 of the Loan Agreement.

R E C I T A L S

WHEREAS, White Mountain has good and marketable title and also holds Good and
Defensible Title to the Cerro Blanco Project which includes the right to develop
and cause to establish a seawater desalination plant at the Cerro Blanco Project
(“Desal Plant”) pursuant to its operative EIS and other applicable regulatory
permits;

WHEREAS, subject to the conditions set forth in this Development Assignment,
White Mountain is now interested in transferring, creating step-in rights, and
conditionally assigning its Development Rights to Developer and Developer is
interested in accepting all such rights pursuant to this Development Assignment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of are hereby acknowledged, the Parties agree as follows:

1.

Assignment of Development Rights.

1.1     Assignment. Subject to the conditions set forth within this Development
Assignment, White Mountain hereby assigns, grants, transfers, creates step-in
rights, and conveys to Developer all of its development rights, privileges and
entitlements with respect to the Desal Plant as set forth in Section 1.2
(“Development Rights”) of this Development Assignment.

--------------------------------------------------------------------------------

1.2     Development Rights. During the (i) Term of this Development Assignment;
(ii) surviving any Event of Default, satisfaction, or conversion of the
Convertible Promissory Note into Series A Shares; and (iii) in good faith
consultation with White Mountain, Developer will have the unilateral discretion
and exclusive right to perform the following:

  (a)

Provide, arrange, and or facilitate the financing (both in terms of the equity
and project finance) (“Development Funding”) as needed for the requisite Desal
Plant CAPEX;

   

 

  (b)

Negotiate and execute all needed project management agreements with the water
technology company of Developer’s exclusive selection (“Operating Water
Company”) which will supply the technology, equipment, operations and
maintenance required for the Desal Plant;

   

 

  (c)

Exclusively select any and all engineering, EPC, and other service providers as
deemed necessary or required for the construction and operation of the Desal
Plant; and

   

 

  (d)

Developer shall be the exclusive provider of the Development Funding and
assignee of Development Rights and White Mountain shall not retain, hire, or
engage in discussions with any other party regarding the provision of services
similar to the Development Funding or Development Rights in respect of any
jurisdiction.


2.

White Mountain Responsibilities.

2.1     White Mountain Assistance. During the Term of this Development
Assignment, White Mountain agrees to perform the following responsibilities as
they pertain to the development of the Desal Plant:

  (a)

Work in good faith with Developer by immediately allocating reasonable and
necessary resources such as time by its directors and or officers to establish
legally binding offtake agreement(s) with external third parties for treated
water arising from the Desal Plant;

      (b)

Work in good faith with Developer to establish a legally binding offtake
agreement (i) between White Mountain and the eventual Project Entity that will
independently own the Desal Plant (ii) which ensures the that the mining
operations at the Cerro Blanco Project will have its required uninterrupted
water supply. It is expected that the total volume needed for the mining
operations at the Cerro Blanco Project will not exceed 250 liters per second;

      (c)

In the event that the demand for water produced by the Desal Plant is in excess
of 1,000 liters per second, White Mountain will work in good faith with
Developer and provide necessary internal resources to obtain the necessary
modifications to the EIS and other required permits to increase the volume of
permitted intake of seawater into the Desal Plant; and

2

--------------------------------------------------------------------------------


  (d)

Work in good faith with Developer to facilitate any other rights, contracts, and
or other easements which may arise during the development of the Desal Plant as
determined by Developer and White Mountain.


3.

Desal Plant Ownership:

3.1     Project Entity. In the event that Development Funding requires that a
new entity be created for the establishment of the Desal Plant (a “Project
Entity”), then the Parties agree to the ownership ratio in the Project Entity as
set forth in Section 3.2 of this Development Assignment.

3.2     Equity Split.

(a) In addition to the payments made to Developer under the operative offtake
agreement, the Developer and its affiliates shall maintain at least an 80%
interest in the Desal Plant (“Developer Equity”). White Mountain shall receive
no greater than 20% interest in the Desal Plant (“White Mountain Equity”). The
Parties agree that the Equity Split may be structured in any manner determined
appropriate by the Developer and or its affiliates, in their sole discretion,
which may include, among other things, a direct equity interest in Desal Plant,
an interest in the profits of the Desal Plant, or any other interest which
provides Developer with a direct or indirect interest in the Desal Plant.

(b) In the event that the Parties determine that debt financing for the Desal
Plant would be in the best interests of all the Parties, Developer and White
Mountain will negotiate in good faith to determine an equity split which is
within industry standards for such a debt financed project.

3.3     White Mountain Water Provided by the Project Entity. As referenced in
Section 2.1(b), Parties shall establish a mutually agreed upon binding offtake
agreement to supply the mining operations at the Cerro Blanco Project with the
uninterrupted water supply required for commercial operation of the Cerro Blanco
Project. White Mountain will enter into a binding offtake agreement with the
Project Entity to purchase a minimum of 200 liters per second water from the
Desal Plant for use in its mining operations at the Cerro Blanco Project at
market prices or other preferred arrangement corresponding to the Development
Funding needs.

3.4     Developer Interests. In addition to any Equity Split in the Project
Entity, Developer shall also receive:

  a)

The same class and type of equity as White Mountain;

   

 

  b)

Customary drag-along and tag-along rights, such that it shall receive the right
to exit on the same terms as White Mountain;

   

 

  c)

A right of first refusal in respect of any sale or transfer of White Mountain’s
interest in the Project Entity;

   

 

  d)

The right to appoint at least one director, manager or equivalent position of
the Project Entity, which individual shall have input with respect to business
development issues;

3

--------------------------------------------------------------------------------


  e)

Preemptive rights in respect of any new equity issued in the Project Entity,
such that Developer will have the right to maintain its percentage equity
ownership;

   

 

  f)

The right to approve material transactions relating to the Project Entity,
including, without limitation, capital expenditures, a sale of all or
substantially all of the assets of the Project Entity, any new issuance of
equity of the Project Entity, any change in the rights of the terms of the
equity granted to Developer, the creation of any class of equity of the Project
Entity, and the admission of any new member or stockholder of the Project
Entity; and

   

 

  g)

The ability to put its equity interest in the Project Entity to White Mountain
or the Project Entity at a price equal to fair market value upon the occurrence
of certain events, including a breach or violation by White Mountain of any of
the terms set forth within this Development Assignment.


4.

Costs and Expenses.

4.1     The Parties Expenses. Except as explicitly provided in this Development
Assignment, each of the Parties shall bear their own expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Development Assignment, including the provision of the Development Rights
hereunder.

5.

Non-Solicitation of Personnel.

During the Term of this Development Assignment and for a period of one (1) year
following its expiration or termination, neither party shall directly approach,
counsel, or attempt to induce any person who is then an employee or independent
consultant of the other party to terminate his or her employment with or
engagement by the other party, or employ, engage or attempt to employ or engage
any such person. Notwithstanding the foregoing, both parties agree that each
party may publicly post job offerings in the normal course of business, and such
posting and any employment or engagement resulting therefrom shall not breach
the above prohibitions in this paragraph.

6.

Non-Competition.

During the Term of this Development Assignment and for a period of two (2) years
following its expiration or termination, White Mountain shall not, directly or
indirectly, own, manage, control, participate in, consult with, render services
for, receive any economic benefit from or exert any influence upon, or in any
manner engage in or represent any business within Latin America that is
competitive with the Developer.

7.

Confidential Information.

7.1     The Parties have an existing mutual nondisclosure agreement dated June
23, 2015 which is also incorporated into this Development Assignment.

4

--------------------------------------------------------------------------------


8.

Term.

This Development Assignment shall continue in full force and effect for a period
of forty-eight (48) months from the Effective Date and shall automatically be
extended for additional one (1) year at the Developer’s sole discretion.

8.1     Good Faith Duty within Term. During the Term of this Development
Assignment, the Parties agree that Developer shall only continue to have
Development Rights (i) as long as Developer continues to work and perform under
good faith and (ii) in the event that Developer does not perform under Section
1.2(a) of this Development Assignment by providing, arranging, or facilitating a
financial commitment for phase one for the Desal Plant and or the Project Entity
within eighteen (18) months of the Effective Date, the Developer shall not
maintain its Development Rights unless agreed to in writing by the Parties.

9.

Notice.

Any notices required or allowed hereunder shall be in writing and given by
registered air mail letter, recognized international courier, or by email to the
parties at the following addresses or to such other address as may be furnished
by one party to the other:

Developer:

NEXO Water Ventures, LLC
68 South Main St., 8th Floor
Salt Lake City, UT 84101
Attn: Andrew Sloop
asloop@nexocapitalpartners.com

White Mountain:

White Mountain Titanium Corp
225 S. Lake Avenue, Suite 300
Pasadena, CA 9110
Attn: Ron Vance
ron@vancelaw.us

10.

Independent Contractors.

This Development Assignment does not create a principal or agent, employer or
employee, partnership, joint venture, or any other relationship except that of
independent contractors between the parties. Nothing contained herein shall be
construed to create or imply a joint venture, principal and agent, employer or
employee, partnership, or any other relationship except that of independent
contractors between the parties, and neither party shall have any right, power
or authority to create any obligation, express or implied, on behalf of the
other in connection with the performance hereunder.

5

--------------------------------------------------------------------------------


11.

Authority.

Each of the Parties represents and warrants that it has full organizational
power and authority to enter into this Development Assignment; that this
Development Assignment is a binding and enforceable obligation of such party,
subject to bankruptcy, insolvency and other laws affecting creditors’ rights
generally; and that the individual executing this Development Assignment on
behalf of such party has all necessary power and authority to bind such party as
set forth herein.

12.

Assignment.

This Development Assignment may be transferred or assigned by Developer without
the prior written consent of White Mountain; either party, without written
consent but with notice to the other Party, may assign its rights and
obligations under this Development Assignment in connection with a transfer or
sale of all or substantially all its assets or to a successor entity or acquirer
in the event of a merger, consolidation or change of control of either party.

13.

Entire Agreement.

This Development Assignment constitutes the entire agreement and understanding
between the Developer and White Mountain with respect to the subject matter
hereof and supersedes and replaces all prior understandings and/or agreements
with respect thereto.

14.

Governing Law; Venue.

This Development Assignment shall be governed by and interpreted in accordance
with the laws of the State of Delaware, without regard to its principles of
conflicts of laws. The Parties agree that the venue for any dispute, action or
claim arising out of this Development Assignment shall be the State of Utah and
consent to submit to the jurisdiction of any state or federal court located in
the State of Utah in connection with any such dispute, action or claim.

15.

Counterparts; Facsimiles.

This Development Assignment may be executed in any number of counterparts, but
all of such counterparts together shall constitute one and the same Development
Assignment. Facsimile or electronic PDF transmission of executed pages shall
constitute valid execution and delivery.

IN WITNESS WHEREOF, the parties hereto have executed this Development Assignment
as of the date first above written.

DEVELOPER   WHITE MOUNTAIN                               By: /s/ Andrew G. Sloop
  By: /s/ Michael P. Kurtanjek Name: Andrew G. Sloop   Name: Michael P.
Kurtanjek Title: Partner   Title: Interim Chief Executive Officer

6

--------------------------------------------------------------------------------